Por cuanto, el acusado fué condenado por haber sustraído de la persona de Justo Maldonado una cartera conteniendo más o menos seis dólares;
Por cuanto, en el curso de la apelación en esta corte no se ha presentado la prueba del juicio;
Por cuanto, el escrito presentado por el acusado no cumple con *981las reglas de este tribunal y no señala ningún defecto en los procedi-mientos de la corte inferior:
PoR TANTO, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce en octubre 9, 1933.